         Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


 STEPHEN RIPPEY,                                       MEMORANDUM DECISION AND
                                                       ORDER GRANTING MOTION FOR
                                Plaintiff,                SUMMARY JUDGMENT

                vs.
                                                                  Case No. 2:18-cv-151
 UTAH DEP'T OF CORR. ET AL.,
                                                                 Judge Clark Waddoups
                                Defendants.


       Plaintiff, Stephen Rippey, is a pro se prisoner proceeding in forma pauperis. (ECF No.

3.) In this civil-rights complaint, filed pursuant to 42 U.S.C.S. § 1983 (2020), he names the

following Defendants: Utah Department of Corrections (UDOC); former Central Utah

Correctional Facility (CUCF) warden Bigelow; Deputy Warden Blood (CUCF); and Captains

Larsen and Peterson (CUCF). (ECF No. 4.) He asserts that Defendants violated his federal

constitutional rights by retaliating against him for filing grievances. (Id.) He further asserts

Defendants violated a state statute because he is "being forced to stay at the Prison's [Sex

Offender Treatment Program]." (Id.)

       In his complaint, Plaintiff only requests injunctive relief:

               Safe, gang-free appropriate housing; freedom from staff
               harassment/retaliation; not to be forced to do the [sex offender]
               program. Reimbursement of lost (stolen by UDOC) property.
               Whatever this Court may deem appropriate. My mental and
               physical damage is irreparable. I would like psychiatric help by a
               psychiatrist not affiliated with the State of Utah. At least weekly
               therapy. I want the UDOC to stop harassing inmates. No more
               retaliation and retribution. To be free from active gang members
               who routinely assault [sex offenders].
          Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 2 of 10



(Id. at 7-8.) Though Plaintiff does not specify, the Court assumes that he sues Defendants solely

in their official capacities. See Staples v. United States, 762 F. App'x 525, 529 (10th Cir. 2019)

(unpublished) ("§ 1983 authorizes official-capacity claims only for injunctive relief and not for

damages.") (citing Hafer v. Melo, 502 U.S. 21, 30 (1991)).

        Defendants now move for summary judgment. The Court grants the motion, but first

screens out two defendants and a claim. See 28 U.S.C.S. § 1915A (2020) (stating "court shall

dismiss the case at any time if the court determines that . . . fails to state a claim on which relief

may be granted").

                                  I. SUA SPONTE DISMISSAL

                                A. GROUNDS FOR DISMISSAL

        Evaluating a complaint for failure to state a claim upon which relief may be granted, this

Court takes all well-pleaded factual assertions as true and regards them in a light most

advantageous to the plaintiff. Ridge at Red Hawk L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th

Cir. 2007). Dismissal is appropriate when, viewing those facts as true, the plaintiff has not posed

a "plausible" right to relief. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007);

Robbins v. Oklahoma, 519 F.3d 1242, 1247-48 (10th Cir. 2008). "The burden is on the plaintiff

to frame a 'complaint with enough factual matter (taken as true) to suggest' that he or she is

entitled to relief." Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 556). When a civil-

rights complaint contains "bare assertions," involving "nothing more than a 'formulaic recitation

of the elements' of a constitutional . . . claim," the Court considers those assertions "conclusory

and not entitled to" an assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009) (quoting

Twombly, 550 U.S. at 554-55). In other words, "the mere metaphysical possibility that some

plaintiff could prove some set of facts in support of the pleaded claims is insufficient; the



                                                   2
          Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 3 of 10



complaint must give the court reason to believe this plaintiff has a reasonable likelihood of

mustering factual support for these claims." Red Hawk, 493 F.3d at 1177 (italics in original).

        This Court must construe pro se "'pleadings liberally,' applying a less stringent standard

than is applicable to pleadings filed by lawyers. Th[e] court, however, will not supply additional

factual allegations to round out a plaintiff's complaint or construct a legal theory on a plaintiff's

behalf." Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citations omitted).

This means that if this Court can reasonably read the pleadings "to state a valid claim on which

the plaintiff could prevail, it should do so despite the plaintiff's failure to cite proper legal

authority, his confusion of various legal theories, his poor syntax and sentence construction, or

his unfamiliarity with pleading requirements." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). Still, it is not "the proper function of the district court to assume the role of advocate for

the pro se litigant." Id.; see also Peterson v. Shanks, 149 F.3d 1140, 1143 (10th Cir. 1998) (citing

Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam)).

                                           B. IMMUNITY

        "[T]he Eleventh Amendment bars federal court jurisdiction over a state agency for both

money damages and injunctive relief . . . ." Hobbs v. Okla. State Penitentiary, 673 F. App'x 837,

839 (10th Cir. 2016) (unpublished) (quoting Ellis v. Univ. of Kan. Med. Ctr., 1186, 1196 (10th

Cir. 1998)). Because UDOC is a state agency, it is therefore dismissed from this action.

                                     C. AFFIRMATIVE LINK

        The complaint must clearly state what each individual defendant did to violate Plaintiff's

civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976) (stating each

defendant’s personal participation is essential allegation). "To state a claim, a complaint must

'make clear exactly who is alleged to have done what to whom.'" Stone v. Albert, No. 08-2222,



                                                    3
          Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 4 of 10



slip op. at 4 (10th Cir. July 20, 2009) (unpublished) (emphasis in original) (quoting Robbins v.

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)). Plaintiff may not name an individual as a

defendant based solely on a supervisory role. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th

Cir. 1996) (stating supervisory status alone does not support § 1983 liability). And, "denial of a

grievance, by itself without any connection to the violation of constitutional rights alleged by

plaintiff, does not establish personal participation under § 1983." Gallagher v. Shelton, No. 09-

3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       Regarding Defendant Warden Bigelow, Plaintiff has stated only that he "allowed

retribution." As an aside, review of the evidentiary materials submitted by both parties reveals

that he at most denied grievances. (ECF Nos. 4-3, at 2; 29-4, at 4-5; 32, at 11; 33, at 12.)

Defendant Bigelow's activities of supervising prison staff and denying grievances may not

qualify as personal participation in breaching Plaintiff's constitutional rights; therefore,

Defendant Bigelow is also dismissed.

                                   D. STATE-CODE VIOLATION

       Plaintiff asserts violation of Utah Code Ann. § 64-9b-4 (2020) ("Rehabilitative and job

opportunities at the Utah state prison and participating county jails shall not be forced upon any

inmate contrary to the Utah Constitution, Article XVI, Section 3(2), but instead shall be on a

completely voluntary basis."). (ECF No. 4, at 5.) Specifically, he alleges that, on January 25,

2018, he was "forced to stay at the [USP Sex Offender Treatment Program (SOTP)]." (Id.)

       Section 1983, under which this federal civil-rights complaint was brought, states in

pertinent part:

                  Every person who, under color of any statute, ordinance,
                  regulation, custom, or usage, of any State . . . subjects, or causes to
                  be subjected, any citizen of the United States or other person
                  within the jurisdiction thereof to the deprivation of any rights,

                                                     4
         Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 5 of 10



               privileges, or immunities secured by the Constitution and laws,
               shall be liable to the party injured in an action at law, suit in equity,
               or other proper proceeding for redress . . . .

42 U.S.C.S. § 1983 (2020) (emphasis added).

       "It is well established . . . that a state's violation of its own laws does not create a claim

under § 1983." Rector v. City & County of Denver, 348 F.3d 935, 947 (10th Cir. 2003).

       This claim is therefore dismissed.

                                  II. SUMMARY JUDGMENT

       This Court shall grant summary judgment when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A party may support factual assertions by “citing to particular parts

of materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” Id. at 56(c)(1). Summary judgment’s

purpose “is to isolate and dispose of factually unsupported claims or defenses.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323-24 (1986).

       The movant has the “initial burden to demonstrate an absence of evidence to support an

essential element of the non-movant’s case.” Johnson v. City of Bountiful, 996 F. Supp. 1100,

1102 (D. Utah 1998). Once movant meets this burden, “the burden then shifts to the non-movant

to make a showing sufficient to establish that there is a genuine issue of material fact regarding

the existence of that element.” Id. To do so, the non-movant must “go beyond the pleadings and

‘set forth specific facts’ that would be admissible in evidence in the event of a trial from which a

rational trier of fact could find for the nonmovant.” Adler v. Wal-Mart Stores, 144 F.3d 664, 671

(10th Cir. 1999) (citation omitted). In ruling on a summary-judgment motion, this Court must



                                                  5
           Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 6 of 10



“examine the factual record and reasonable inferences therefrom in the light most favorable to

the party opposing the motion.” Sealock v. Colorado, 218 F.3d1205, 1209 (10th Cir. 2000).

         Plaintiff was specifically notified by the Court of his burden on summary-judgment as

follows:

                  Plaintiff is . . . notified that, if Defendant moves for summary
                  judgment, Plaintiff cannot rest upon the mere allegations in the
                  complaint. Instead, as required by Federal Rule of Civil Procedure
                  56(e), to survive a motion for summary judgment Plaintiff must
                  allege specific facts, admissible in evidence, showing that there is a
                  genuine issue remaining for trial.

(ECF No. 12, at 3.)

                                                A. EXHAUSTION

         Based on Plaintiff’s failure to exhaust his administrative remedies through the prison

grievance process, Defendants move for summary judgment on all other claims and defendants

except for the retaliation claim against Defendant Peterson. 1 (ECF No. 46.) Defendants support

their motion with a Martinez report (including declarations and grievance policy and records)

and memorandum. (See ECF Nos. 29-33.) Plaintiff responds to the motion, (see ECF Nos. 48-49,

51-52); with his complaint and responses to the summary-judgment motion, he includes copies

of his grievance documents, (ECF Nos. 4-1, 3-18; 4-5, at 7-8.) Neither of his two grievances

mention Defendants Blood or Larsen. The Court therefore rules for Defendants.



1
  Though the claims clearly stated in Plaintiff's Complaint are retaliation and state-code violation, (ECF No. 4, at 4-
5), Plaintiff's requested relief, (id. at 7-8), and responses to Defendants' Martinez report and summary-judgment
motion, (ECF Nos. 48-49), wander into allegations of other slights and possible claims. These other slights and
possible claims are either not properly before the Court or not viable, as they (a) are not listed as causes of action in
the complaint as required for them to give fair notice of Plaintiff's claims to Defendants and the Court, Fed. R. Civ.
P. 8; (b) are generally unlinked to particular named Defendants (e.g., Plaintiff's gripe regarding his lost or stolen
property states, "Sgt LeMmon and Sgt Anderson did not forward [Plaintiff's] laundry bags to him," (ECF No. 48, at
12), but these sergeants are not named defendants and therefore not parties to this litigation); and (c) are not the
subject of either of the two grievances completed by Plaintiff, and thus may not pass § 1997e(a)'s threshold under
which exhaustion of administrative remedies is required to allow merits consideration. 42 U.S.C.S. § 1997e(a)
(2020).


                                                            6
           Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 7 of 10



         Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[A] mere

factual dispute will not preclude summary judgment; instead there must be a genuine issue of

material fact.” See Cooperman v. David, 214 F.3d 1162, 1164 (10th Cir. 2000). Here, Plaintiff

admits that he did not exhaust his claims. 2 Thus, there is no dispute of material fact.


2
 In his response to Defendants' Martinez report, when discussing his failure to file other grievances, Plaintiff states,
                    Plaintiff has not, and will not file another grievance while incarcerated for fear
                    of additional retaliation and unwarranted punishment. Plaintiff has taken a big
                    risk by filing this complaint against the UDOC and anxiously awaits the
                    conclusion of these proceedings as he fears additional retaliation by Defendants-
                    -named and unnamed--as Plaintiff will likely still be incarcerated by the State of
                    Utah.
(ECF No. 48, at 20.) This self-serving statement is not sworn or supported by evidence of any kind.
    Many of Plaintiff's other statements belie his "fear"--i.e., he speaks boldly of his many retorts and demands of
UDOC staff in his second grievance, (ECF No. 33), filed after the first grievance, (ECF No. 32), that he alleges
triggered the "retaliation." For instance, in his second grievance, he stated,
                    The retaliation for filing a grievance against Birch Sergeant Lemond [sic] is a
                    petty example of Peterson overstepping his authority by moving me, instead of
                    dealing with the real problem, which is Lemond's inappropriate passive-
                    aggressive behavior. I'm sure Peterson's objective is to have me physically
                    assaulted to teach me a lesson.
(ECF No. 33.) This does not sound like an inmate who was "chill[ed] . . . from continuing to engage in that activity."
Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).
    Further undercutting Plaintiff's assertion that his grievance filings were chilled by fear of retaliation, it is
undisputed that the "retaliation" Plaintiff asserts happened did not involve anything particularly substantive--e.g.,
moved to housing (Elm) comparable to his original housing (Birch). (ECF No. 29-1 (stating Elm and Birch were
both general population housing for Level 3 and 4 inmates offering "same benefits such as recreation, programming
access, etc.").) In fact, two main hardships Plaintiff cites as stemming from "retaliation" are: (1) The unit he was
moved from (Birch 1) had people around his own age (48); whereas the unit to which he moved (Elm 6) had an
average age of people in their twenties. (ECF No. 48, at 11.) (2) "I lost access to X-Box, microwave, hot water
dispenser, and swinging doors that allow a semblance of dignity while toileting." (ECF No. 4-2, at 7.) These
deprivations are de minimis at best and clearly do not rise to the level of "an atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life," which seems like an appropriate standard for sake of
comparison. Sandin v. Conner, 515 U.S. 472, 484 (1995).
    Also undermining Plaintiff's narrative of fear, the undisputed alternative reasons Defendant Peterson had for
moving Plaintiff from Birch to Elm (e.g., separating Plaintiff from LeMmon, changing up housing assignment in
regular course of corrections business, and Plaintiff's apparent complacency that resulted in his violation of rules and
disrespect toward Birch staff) appear to keep Plaintiff from satisfying "the third prong of the First Amendment test,
[in which] an inmate must allege specific facts showing that ‘but for the retaliatory motive, the incidents to which he
refers . . . would not have taken place.’” Banks v. Katzenmeyer, 645 F. App’x 770, 772 (10th Cir. 2016) (emphasis
added) (quoting Peterson, 149 F.3d at 1144 (internal quotation marks omitted)). This is a “heightened standard” that
requires Plaintiff to show “a triable issue not only that retaliation for [filing of grievances] played a role in [denying
privileges, moving Plaintiff to more restrictive housing and confiscating property] but that such retaliation was the
decisive factor.” Strope v. McKune, 382 F. App’x 705, 710 (10th Cir. 2010) (unpublished).
    Finally, Plaintiff's assertions of potential assaults in new housing, when no such assaults actually happened, also
rings hollow as to his fear of retaliation for filing grievances. Cf. 42 U.S.C.S. §1997e(e) (2020) ("No Federal civil
action may be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or emotional
injury suffered while in custody without a prior showing of physical injury or the commission of a sexual act . . . .").

                                                            7
         Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 8 of 10



       And, there are but two material facts: (1) the prison grievance policy requires that

grievances be filed within certain time frames. (ECF Nos. 29-7; 29-9.) (2) Plaintiff did not file

grievances as to any other defendant or claim in his Complaint, except regarding Defendant

Peterson allegedly retaliating against him. (ECF No. 33, at 3.) Nothing else is relevant.

       The United States Supreme Court and the Tenth Circuit have held that the exhaustion

requirement must be met to bring a § 1983 claim in federal court under PLRA:

               [PLRA] imposes a mandatory exhaustion requirement on inmates
               challenging prison conditions in federal court: “No action shall be
               brought with respect to prison conditions under section 1983 of
               this title, or any other Federal law, by a prisoner confined in any
               jail, prison, or other correctional facility until such administrative
               remedies as are available are exhausted.” 42 U.S.C. § 1997e(a)[.] .
               . . An inmate’s failure to exhaust is an affirmative defense and the
               burden is on the defendant to prove the failure to exhaust. See
               Jones v. Bock, 549 U.S. 199, 127 S.Ct. 910, 921, 166 L.Ed.2d 798
               (2007); Roberts v. Barreras, 484 F.3d 1236, 1241 (10th Cir.2007).

Thomas v. U.S. Bureau of Prisons, 282 F. App'x 701, 703 (10th Cir. 2008) (unpublished)

(citation omitted).

       The Supreme Court has held that the PLRA requires “proper exhaustion.” Woodford v.

Ngo, 548 U.S. 81, 90 (2006). “Proper exhaustion” equals “’using all steps the agency holds out,

and doing so properly (so that the agency addresses the issues on the merits).’” Id. (quoting Pozo

v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir.2002)) (emphasis in original). In Ngo, the Supreme

Court concedes “this will prevent certain prisoner cases from proceeding, but notes that a

‘centerpiece of the PLRA’s effort to reduce the quantity . . . of prisoner suits is an “invigorated”

exhaustion provision, § 1997e(a).’ ‘Exhaustion is no longer left to the discretion of the district

court, but is mandatory.’” Tung v. Hartley, No. 1:08-CV-457-AWI, 2012 U.S. Dist. LEXIS

30895, at *3 (E.D. Cal. Mar. 8) (citations omitted) (ellipses in original).




                                                  8
          Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 9 of 10



        Here, to exhaust administrative remedies, by written policy, the grieving inmate must go

through each of three levels by certain deadlines. (Docket No. 29-9.) Because Plaintiff did not do

so, he therefore did not exhaust his administrative remedies. Booth, 532 U.S. at 741 n.6. Claims

against Defendants Blood and Larson are thus dismissed.

             B. RETALIATION CLAIM AGAINST DEFENDANT PETERSON

        Plaintiff asserts that Defendant Peterson retaliated against him for filing a grievance by

moving him to less advantageous housing. For this, he seeks the following injunctive relief:

"freedom from . . . retaliation" and "safe, gang-free appropriate housing."

        But, the undisputed facts show that Plaintiff is now at Utah State Prison and Defendant

Peterson is still at CUCF. (ECF Nos. 29-1, at 2; 53, at 3.) Thus, Plaintiff's claim against

Defendant Peterson is moot because Plaintiff "is no longer housed at [CUCF] where [Defendant

Peterson is] located." Williams v. Wilkinson, 645 F. App'x 692, 697 (10th Cir. 2016)

(unpublished); see also Jordan v. Sosa, 654 F.3d 1012, 1027028 (10th Cir. 2011) (explaining

inmate's official-capacity claim for injunctive relief against prison official is mooted when

inmate transferred to different facility).

        Thus, Defendant Peterson--even were he inclined to do so--lacks authority to move

Plaintiff to gang-infested, unsafe housing, to retaliate against him for filing any grievances

(which presumably Defendant Peterson would not even know about considering they would be

filed in another facility). Under the undisputed facts, then, summary judgment is granted for

Defendant Peterson.

                                        III. CONCLUSION

        Accordingly, IT IS ORDERED that:




                                                  9
        Case 2:18-cv-00151-CW Document 55 Filed 06/19/20 Page 10 of 10



(1) Defendants UDOC and Bigelow are DISMISSED for failure to state a claim upon which

relief may be granted.

(2) Claim regarding violation of state code is DISMISSED for failure to state a claim upon

which relief may be granted.

(3) Defendant Blood and Defendant Larsen's Motion for Summary Judgment is GRANTED

based on Plaintiff's failure to exhaust his administrative remedies. (ECF No. 46.)

(4) Defendant Peterson's Motion for Summary Judgment is GRANTED, (id.), because the claim

against him is moot.

(5) With no controversy remaining in this Court, this action is CLOSED.



       DATED this 19th day of June, 2020.



                                                     BY THE COURT:



                                                     _____________________
                                                     Clark Waddoups
                                                     United States District Judge




                                                10
